   Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 1 of 28




                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

                                        )
MIRIAM EDWARDS, Individually and on     )
Behalf of All Others Similarly Situated,)      Case No. 4:18-cv-04330-GCH
                                        )
                          Plaintiff,    )      Hon. George C. Hanks, Jr.
                                        )
                v.                      )
                                        )
MCDERMOTT INTERNATIONAL, INC.,          )
DAVID DICKSON, and STUART SPENCE, )
                                        )
                          Defendants.   )
                                        )
JOHN ARDEN AHNEFELDT, ROBERT            )
BROWER, JR., ROBERT BROWER, SR.,        )
KHANH L. BUI, JIGNESH CHANDARANA, )            Case No. 4:20-cv-02539
                                        )
KRUITIKA CHANDARANA, AMIRA
                                        )      Hon. Andrew S. Hanen
YOUSUF CHOWDHURY, CHRISTOPHER )
COLIGADO, DANIEL GAD, EDWIN             )
HOWELL, SIOE LIE HOWELL, DARREN )
HUNTING, ANNE INGLEDEW, SHITAL          )
MEHTA, THOMAS CARL RABIN, ADAM          )
SHULTZ, AMIT SOMANI, JAYAPRAKASH )
                                        )
SRINIVASAN, AARTHI SRINIVASAN,
                                        )
CHRISTOPHER SWEDLOW and                 )
ALEXANDRE TAZI, on Behalf of Themselves )
and All Others Similarly Situated,      )
                                        )
                          Plaintiffs,   )
                                        )
                v.                      )
DAVID DICKSON, STUART A. SPENCE,        )
                                        )
and CHRISTOPHER A. KRUMMEL
                                        )
                          Defendants.   )
                                        )
        Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 2 of 28




                                                 TABLE OF CONTENTS

INTRODUCTION ........................................................................................................................ 1

RELEVANT BACKGROUND AND PROCEDURAL HISTORY ...................................... 4

ARGUMENT .............................................................................................................................. 10

I.          AHNEFELDT SHOULD NOT BE CONSOLIDATED WITH EDWARDS ............ 10

      A. Legal Standard .......................................................................................................... 10

      B. Analysis .................................................................................................................... 11

II.         THE NOTICE AND LEAD PLAINTIFF DEADLINE SHOULD
            NOT BE VACATED ..................................................................................................... 15

      A. Legal Standard .......................................................................................................... 15

      B. Analysis .................................................................................................................... 17

CONCLUSION ........................................................................................................................... 23
     Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 3 of 28




                                        TABLE OF AUTHORITIES

CASES                                                                                                           Page(s)

In re Cyberonics Inc. Securities Litigation,
   468 F. Supp. 2d 936 (S.D. Tex. 2006).......................................................... 16, 17, 19, 20

Dube v. Signet Jewelers Ltd.,
  No. 16-CV-6728 (JMF)
  2017 U.S. Dist. LEXIS 57624 (S.D.N.Y. Apr. 14, 2017) .............................................. 21

Frazier v. Garrison I.S.D.,
  980 F.2d 1514 (5th Cir. 1993) ........................................................................................ 10

In re Central European Distribution Corp.,
   No. 11-6247 (JBS-KMW)
   2012 U.S. Dist. LEXIS 160248 (D.N.J. Nov. 8, 2012)............................................ 11, 14

Hachem v. General Electric Inc.,
  No. 17-CV-8457 (JMF)
  2018 U.S. Dist. LEXIS 62278 (S.D.N.Y. Apr. 11, 2018) .............................................. 17

Jones v. Cain,
  600 F.3d 527 (5th Cir. 2010) .......................................................................................... 19

Kaplan v. S.A.C. Capital Advisors, L.P.
  947 F. Supp. 2d 366 (S.D.N.Y. 2013) ............................................................................ 17

In re Leapfrog Enterprises Securities Litigation,
   No. C-03-05421 (RMW)
   2005 U.S. Dist. LEXIS 44899 (N.D. Cal. July 5, 2005) .......................................... 15, 20

In re Synergy Pharmaceuticals Inc. Securities Litigation,
   No. 18-CV-873 (AMD) (VMS)
   2019 U.S. Dist. LEXIS 201363 (E.D.N.Y. Nov. 20, 2019) ........................................... 20

Neutron Depot, LLC v. Bankrate, Inc.,
  No. 2:14-CV-192
  2016 U.S. Dist. LEXIS 84245 (S.D. Tex. Jun. 29, 2016) .............................................. 11




                                                             ii
      Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 4 of 28




Oklahoma Law Enforcement Retirement System v. Adeptus Health Inc.
  No. 4:17-CV-00449
  2017 U.S. Dist. LEXIS 140268 (E.D. Tex. Aug. 31, 2017) ......................................... 19

Parker v. Hyperdynamics Corp.,
  126 F. Supp. 3d 830 (S.D. Tex. 2015) ..................................................................... 10, 12

Rizzo v. Wyeth, Inc.,
  No. H-03-00425
  2010 U.S. Dist. LEXIS 64927 (S.D. Tex. Jun. 28, 2010) .............................................. 11

Sayce v. Forescout Technologies, Inc.,
  No. 20-cv-00076-SI
  2020 U.S. Dist. LEXIS 129646 (N.D. Cal. Jul. 22, 2020) ....................................... 10, 16

Teamsters Local 445 Freight Division Pension Fund v. Bombardier Inc.,
  No. 05 Civ. 1898 (SAS)
  2005 U.S. Dist. LEXIS 10780 (S.D.N.Y. June 1, 2005).......................................... 16, 19

Vanleeuwen v. Keyuan Petrochemicals, Inc.,
  No. CV 11-9495 PSG (JCGx)
  2013 U.S. Dist. LEXIS 72683 (C.D. Cal. May 9, 2013) ........................................ 17, 19

Wenderhold v. Cylink Corp.,
  188 F.R.D. 577 (N.D. Cal. 1999) .................................................................................. 10


STATUTES & RULES

Fed. R. Civ. P. 42
  Fed. R. Civ. P. 42 ............................................................................................................ 10

Private Securities Litigation Reform Act of 1995
  15 U.S.C. § 78u-4(a)(1) .................................................................................................. 15
  15 U.S.C. § 78u-4(a)(3)(A)....................................................................................... 16, 22
  15 U.S.C. § 78u-4(a)(3)(B) ................................................................................. 14, 21, 22

OTHER AUTHORITIES

   Federal Civil Procedure Before Trial § 12.107 .............................................................. 19




                                                                iii
    Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 5 of 28




          MEMORANDUM OF LAW OF AHNEFELDT PLAINTIFFS IN
           OPPOSITION TO MOTION OF NOVA SCOTIA HEALTH
          EMPLOYEES’ PENSION PLAN TO CONSOLIDATE CASES
          AND VACATE NOTICE AND LEAD PLAINTIFF DEADLINE

       Plaintiffs in Ahnefeldt, et al. v. Dickson, et al., No. 4:20-cv-2539 (S.D. Tex.)

(“Ahnefeldt”), by their undersigned attorneys, hereby oppose the motion of Nova Scotia

Health Employees’ Pension Plan (“NSHEPP”), Lead Plaintiff in Edwards v. McDermott

International, Inc., et al., No. 4:18-cv-4330 (S.D. Tex.) (“Edwards”) for an Order: (1)

consolidating Ahnefeldt with and into Edwards, administratively closing Ahnefeldt, and

consolidating into Edwards all securities class actions against any or all defendants

subsequently filed in, or transferred to this District; (2) appointing NSHEPP as lead

plaintiff for the class-wide claims asserted in Ahnefeldt; (3) vacating the July 18, 2020

notice, pursuant to the Private Securities Litigation Reform Act of 1995 (the “PSLRA”),

that established the September 16, 2020 lead plaintiff deadline in connection with the

Ahnefeldt action and deeming any lead plaintiff motion filed in response to the July 18

notice as untimely; and (4) directing NSHEPP to publish a corrective notice to inform

investors that the September 16 lead plaintiff deadline in Ahnefeldt has been vacated.

                                   INTRODUCTION

       NSHEPP’s motion to consolidate cases and vacate the notice and lead plaintiff

deadline for the Ahnefeldt action is a naked ploy to (i) deprive investors that purchased or

otherwise acquired the securities of McDermott International, Inc. (“McDermott” or the

“Company”) during the Ahnefeldt class period of the notice they are required to be

furnished under the PSLRA, and (ii) deny them the opportunity to participate in the class
    Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 6 of 28




action litigation by showing that they have the largest financial interest in the relief

sought by the class. Consolidation of the two actions is not sought for convenience and

economy in administration, but, rather, as a means for NSHEPP to usurp control over the

Ahnefeldt action.

       Consolidation of related securities actions is appropriate where the complaints are

based on the same public statements and reports. That is not the case here. Edwards and

Ahnefeldt are brought on behalf of investors who purchased McDermott securities during

different class periods that do not overlap. The securities fraud claims in each action rely

on different public statements and reports, made during different time periods, and that

concern different transactions (Edwards: May 2018 merger transaction to acquire peer

company Chicago Bridge & Iron Company N.V. (“CB&I”)) (Ahnefeldt: public statements

regarding sale process for Lummus Technology first announced on September 20, 2019).

       The decision whether to consolidate necessarily requires an examination of the

specific allegations of the operative complaints.       Because the differences between

Edwards and Ahnefeldt are stark, NSHEPP’s motion eschews reference to any specific

allegation in the pleadings to establish the existence of common questions of fact.

Instead, NSHEPP relies on broad generalizations that do not satisfy its burden. Thus, the

request to consolidate should be denied.

       NSHEPP also seeks to vacate the Ahnefeldt PSLRA notice and lead plaintiff

deadline based on its sweeping claim that the June 4, 2019 Order endowed it with control

over all future securities fraud claims to be filed against McDermott and its management

regardless of the factual basis for the claim or its time period. NSHEPP requests that the

                                             2
    Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 7 of 28




Court reaffirm it as lead plaintiff for the class-wide claims in Ahnefeldt per the June 4,

2019 Order despite the fact that it did not affirm NSHEPP as lead plaintiff for those

claims in the first instance. The claims of the Ahnefeldt class simply did not exist at the

time the Order was entered. NSHEPP’s additional argument for vacating the Ahnefeldt

notice and lead plaintiff deadline, because Plaintiffs did not participate in the January

2019 lead plaintiff selection process in Edwards, is equally illogical.

       NSHEPP has provided no evidence to show that it purchased McDermott

securities during the Ahnefeldt class period (from September 20, 2019 through January

23, 2020) and, thus, possesses an interest in any recovery to be allocated to Ahnefeldt

class members. NSHEPP nonetheless improperly seeks appointment as lead plaintiff for

the class-wide claims in Ahnefeldt per the June 4, 2019 Order without demonstrating that

it has the largest financial interest in the relief sought by the class during the Ahnefeldt

class period or any expanded class period as required by the PSLRA. Allowing NSHEPP

to wrest control over the Ahnefeldt claims, which are vastly different from the Edwards

claims, violates the letter and spirit of the PSLRA by unfairly excluding potentially

qualified candidates from participating in the lead plaintiff selection process. Further,

permitting NSHEPP to serve as lead plaintiff for a class of which it is not a member, and

exercise control over claims that it has not asserted and has no interest in prosecuting

unduly prejudices Plaintiffs and other purported Ahnefeldt class members.

       The motion should be denied in its entirety.




                                             3
       Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 8 of 28




              RELEVANT BACKGROUND AND PROCEDURAL HISTORY

          The Edwards action was commenced on November 15, 2018. On January 15,

2019, following the publication of a November 16, 2018 notice (E-ECF No. 1 24-1)

(“Edwards Notice”),2 NSHEPP moved (E-ECF Nos. 22-24) for an Order: (i) appointing

NSHEPP as lead plaintiff on behalf of all persons and entities who purchased or

otherwise acquired common stock of McDermott International, Inc. (“McDermott” or the

“Company”) during the class period extending between January 24, 2018 and October 30,

2018;3 and (ii) approving its selection of Pomerantz LLP (“Pomerantz”) as lead counsel.

          On June 4, 2019, the Court entered an Order (E-ECF No. 84) (“Order”) granting

the motion. It consolidated the action entitled Public Employees’ Retirement System of

Mississippi v. McDermott, International, Inc., No. 4:19-cv-0135 (S.D. Tex.) into

Edwards, and ruled that “[a]ny substantially similar actions relating to the allegations in


1
 For ease of reference, ECF citations to documents filed in the various actions will hereinafter referred to
as follows: (i) documents filed in this action – “E-ECF”; (ii) documents filed in the bankruptcy
proceeding captioned In re McDermott International, Inc., Case No. 20-30336 (DRJ) (Bankr. S.D. Tex.,
Houston Div.) (the “Bankruptcy Proceeding”) – “B-ECF”; and (iii) documents filed in Ahnefeldt – “A-
ECF”.
2
    The Edwards Notice sets forth in relevant part as follows:
          The complaint filed in this action alleges that throughout the Class Period, Defendants
          made materially false and/or misleading statements, as well as failed to disclose material
          adverse facts about the Company’s business, operations, and prospects. Specifically,
          Defendants failed to disclose to investors: (1) that the Company was facing strong
          headwinds and would fail to meet revenue and earnings estimates; (2) that there were
          material problems with the integration of the CB&I business; (3) that certain CB&I
          projects were reasonably likely to incur higher costs; (4) that, as a result, the fair value of
          these CB&I projects would be materially impacted; and (5) that, as a result of the
          foregoing, Defendants’ positive statements about the Company’s business, operations,
          and prospects were materially misleading and/or lacked a reasonable basis.
3
  In connection with its motion (E-ECF No. 23 at 7; E-ECF No. 24-3 at 2), NSHEPP claimed that it had
the largest financial interest in the relief sought in connection with the 10b-5 claims based on a single
purchase of 25,052 shares of McDermott common stock on May 14, 2018 and losses of $318,682.


                                                        4
    Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 9 of 28




this case before other judges in this Court may on motion be similarly consolidated with

the Edwards action.” Id. at 1-2. With respect to the consolidated actions, the Court

appointed NSHEPP as lead plaintiff for all claims under Section 10(b) of the Securities

Exchange Act of 1934 (“Exchange Act”), and Public Employees’ Retirement System of

Mississippi (“MissPERS”) as lead plaintiff for all claims under Section 14(a) of the

Exchange Act. Id. at 2.

      On October 4, 2019, NSHEPP filed an amended complaint (E-ECF No. 105)

(“Amended Complaint”). It asserts claims under of Section 10(b) of the Securities

Exchange Act of 1934 (“Exchange Act”), and Securities Exchange Commission (“SEC”)

Rule 10b-5 promulgated thereunder (collectively, “10b-5”) on behalf of a class consisting

of all persons and entities that purchased or otherwise acquired McDermott common

stock between December 18, 2017 and September 17, 2019. See Am. Compl., ¶ 1. The

Amended Complaint alleges that defendants violated 10b-5 by making materially false

and misleading statements and/or omissions about certain undisclosed risks associated

with the May 10, 2018 stock for stock merger transaction whereby CB&I was acquired

by McDermott. Id., ¶¶ 78, 86. As summarized within the pleading:

      During the 10(b) Class Period, in press releases, SEC filings, and
      teleconferences with analysts and investors, Defendants made extensive
      public statements about four large challenging CB&I projects in the U.S.
      (“Four Focus Projects” or “Focus Projects”) that McDermott acquired as
      part of its May 2018 acquisition of CB&I, two gas turbine projects known
      as the Calpine Gas Turbine Power Project … and the IPL Project … and
      two liquefied natural gas (“LNG” export facility projects known as the
      Freeport LNG Project … and the Cameron LNG Project …; (b) the
      importance of McDermott’s acquisition of CB&I’s technology business,
      Lummus … and McDermott’s ability to integrate and operate that business
      as a post-Merger company despite the challenges posed by the Four Focus

                                           5
   Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 10 of 28




       Projects; and (c) the strength and viability of McDermott’s post-merger
       capital structure, balance sheet, liquidity, and financial health in light of its
       acquisition of CB&I, and specifically the Four Focus Projects. …

Id., ¶ 2 (emphasis added); see also id., ¶¶ 135-305 (detailing alleged materially

misleading statements made by McDermott, David Dickson, and Stuart Spence during

the class period).    The Amended Complaint does not contain any allegations that

investors were deceived or defrauded in connection with their class period purchases of

McDermott stock by any post-class period public statement or report.              It does not

mention the post-class period September 20, 2019 announcement regarding the Lummus

Technology sale process.

       On January 21, 2020, McDermott announced its entry into a restructuring

transaction to equitize nearly all of the Company’s debt, and that said transaction would

be implemented through a joint prepackaged Chapter 11 plan of reorganization. See

McDermott Form 8-K (filed Jan. 21, 2020). According to the Disclosure Statement for

the Joint Chapter 11 Plan of Reorganization (“Disclosure Statement”) and the Joint

Chapter 11 Plan of Reorganization of McDermott and its Affiliates, as amended

(“Chapter 11 Plan”), McDermott investors holding shares of common stock were not

entitled to vote on whether to accept or reject the Chapter 11 Plan and, upon the effective

date, McDermott investors’ common shares shall be cancelled, released, and extinguished

without any distribution.

       On this news, Plaintiffs, in their capacity as purchasers of McDermott securities,

organized as a group (the “Coligado Shareholder Group” or “CSG”) and took action to

protect their rights and the rights of other commonly situated McDermott shareholders.

                                              6
   Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 11 of 28




As set forth in the accompanying Declaration of Christopher Coligado in Support of

Ahnefeldt Plaintiffs’ Opposition to Motion to Consolidated Case and Vacate Notice and

Lead Plaintiff Deadline (“Coligado Declaration”), Plaintiffs retained and paid bankruptcy

counsel to represent their interests in the Bankruptcy Proceeding, and searched for

securities counsel to pursue their claims. See Coligado Decl., ¶¶ 2, 12, 20, 25-26, 34-35.

       In February 2020, Christopher Coligado, one of the members of the Coligado

Shareholder Group and one of the Plaintiffs in Ahnefeldt, contacted NSHEPP’s counsel

about representing Plaintiffs’ claims against defendants. Id., ¶¶ 12-13. As set forth in the

Coligado Declaration, Mr. Coligado states that during a February 13, 2020 telephone call

with Matthew Tuccillo at Pomerantz, Mr. Tuccillo declined the representation, telling

Mr. Coligado, among other things, that: (i) he did not see a strong connection between

Plaintiffs’ claims and the claims in Edwards; (ii) even if there was a strong connection

between the claims, he would not add Plaintiffs’ claims to Edwards by extending the

class period beyond the September 17 end date; (iii) that all the significant losses in

value related to his clients occurred before September 17, and there was little value in

extending the class period to encompass the McDermott bankruptcy. Id., ¶ 14.

       Mr. Coligado responded that it was not Plaintiffs’ intention to be lumped together

with Edwards because, after reading the Amended Complaint, he too saw no link

between the claims there concerning the May 2018 CB&I acquisition and Plaintiffs’

claims about the September 2019 announcement of the sale process for Lummus

Technology.    Because the claims were manifestly different, Mr. Coligado inquired

whether Mr. Tuccillo would file a separate action. Id., ¶¶ 15-16.

                                             7
   Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 12 of 28




       As further set forth in the Coligado Declaration, Mr. Tuccillo rejected that

proposal. He stated that Plaintiffs’ proposed class period represented a small value drop

in McDermott’s market capitalization in comparison to the drop in the years prior. Mr.

Tuccillo was not interested in trying to pursue Plaintiffs’ claims because he already

represented claims covering the substantial majority of the drop in McDermott’s

market capitalization. He told Mr. Coligado that his case is worth $2 billion in recovery

and there would not be much left to recover for the group because all the price drop

and relevant events causing the major drop transpired prior to the group’s purchases

of the stock. Mr. Tuccillo attempted to discourage Plaintiffs from pursuing it further as

prosecuting the claims would, in his opinion, be cost prohibitive and not yield much in

recovery as compared to the Edwards action. Id., ¶ 16. Mr. Coligado confirmed to Mr.

Tuccillo that Plaintiffs were nonetheless determined to pursue their claims. Id., ¶ 19.

       Plaintiffs later retained counsel who entered an appearance in the Bankruptcy

Proceeding on behalf of the Coligado Shareholder Group on February 21, 2020. See

Baker & Associates’ entry of appearance (B-ECF No. 454). Plaintiffs filed an objection

to the Disclosure Statement and Chapter 11 Plan (B-ECF No. 528) (“Objection”) on

March 3, 2020 to protect themselves and other commonly situated shareholders as to

whom the Chapter 11 Plan would eliminate their shares of McDermott common stock

and release their rights to assert claims against certain non-debtors (including claims

arising under the federal securities laws).      Id., ¶¶ 45-50, 52-53, 57-60 & nn.8-9.

Plaintiffs’ counsel appeared at the March 12, 2020 Confirmation Hearing and participated

in the cross-examination of witness and closing arguments. See Mar. 12, 2020 Hearing

                                             8
      Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 13 of 28




Tr. (B-ECF No. 690), at 12:18-20, 18:19-19:5, 39:16-40:11, 62:12-66:15, 98:7-18,

114:17-115:19, 144:7-14, 169:24-171:23.                  As a result of their actions, Plaintiffs

successfully preserved their rights to pursue the claims asserted in Ahnefeldt.              See

Confirmation Orders (B-ECF Nos. 665 & 684), ¶ 79 (“The Coligado Shareholder Group

shall not release any Claims or Causes of Action against any Person or Entity pursuant to

any provision of Article VIII of the Plan other the Debtors (as defined in the Plan) and

the Reorganized Debtors (as defined in the Plan).”).

          After carefully screening and selecting securities counsel, Plaintiffs filed the

complaint (A-ECF No. 1) (“Complaint”) in Ahnefeldt on July 17, 2020.4 The Complaint

asserts claims on behalf of a class consisting of all persons and entities that purchased or

otherwise acquired McDermott securities between September 20, 2019 and January 23,

2020. See Compl., ¶ 1. It alleges that defendants violated 10b-5 by making materially

false and misleading statements and/or omissions in connection with the September 20,

2019 press release announcing the plan for the near-term sale of Lummus Technology to

strengthen the Company’s balance sheet, and in subsequent disclosures stating that the

Company was continuing to pursue the previously announced strategic alternatives

process for Lummus Technology. In truth, the public statements were made to conceal

the acute liquidity crisis McDermott actually faced, “calm” McDermott’s investors and

its agitated vendor base, provide the Company time to negotiate and execute upon a

prepackaged plan of reorganization, and avoid a freefall Chapter 11 filing. Id., ¶¶ 3, 5,

39, 41-42, 47-54, 64-65, 67, 69-70, 74-75.
4
    The attached Civil Cover Sheet (A-ECF No. 1-3) identifies Edwards as a related case.


                                                     9
     Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 14 of 28




                                      ARGUMENT

I.     AHNEFELDT SHOULD NOT BE CONSOLIDATED WITH EDWARDS
       A.     Legal Standard

       Rule 42(a) of the Federal Rule of Civil Procedure grants the district courts with

substantial discretion to consolidate cases that involve common questions of law or fact.

See Fed. R. Civ. P. 42(a). “Consolidation is permitted as a matter of convenience and

economy in administration, though not permitted if it would prejudice the rights of the

parties.” Parker v. Hyperdynamics Corp., 126 F. Supp. 3d 830, 835 (S.D. Tex. 2015)

(internal quotations and citations omitted). Factors considered by a district court in ruling

on a motion to consolidate include: (1) whether the cases are in the same court; (2)

common parties; (3) common questions of law or fact; (4) risk of prejudice or confusion

versus a risk of inconsistent adjudications; and (5) judicial economy. Frazier v. Garrison

I.S.D., 980 F.2d 1514, 1531 (5th Cir. 1993). “In securities actions where the complaints

are based on the same public statements and reports consolidation is appropriate if there

are common questions of law and fact and the defendants will not be prejudiced.”

Wenderhold v. Cylink Corp., 188 F.R.D. 577, 583 (N.D. Cal. 1999) (internal quotations

and citation omitted) (emphasis added). See also Sayce v. Forescout Techs., Inc., 2020

U.S. Dist. LEXIS 129646, at *9-*10 (N.D. Cal. Jul. 22, 2020) (“Since the question of

consolidation turns on commonality of law and fact, it is relevant to examine the specific

allegations presented in the operative complaints.”).




                                             10
    Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 15 of 28




         B.       Analysis

         Edwards and Ahnefeldt are before different judges in the Southern District of

Texas.        Each action is brought by different plaintiffs asserting claims on behalf of

investors who purchased or otherwise acquired McDermott securities during different

class periods. See, e.g., Rizzo v. Wyeth, Inc., 2010 U.S. Dist. LEXIS 64927, at *4-*5

(S.D. Tex. Jun. 28, 2010) (acknowledging factors weighing against consolidation).

         While Edwards and Ahnefeldt both assert 10b-5 claims, those claims are based on

different public statements and reports.         Edwards and Ahnefeldt thus do not share

common questions of fact. They involve different disclosures, made by defendants

during different and non-overlapping time periods, about two entirely different

transactions. The absence of common questions of fact thus weighs heavily against

consolidation. Neutron Depot, LLC v. Bankrate, Inc., 2016 U.S. Dist. LEXIS 84245, at

*8 (S.D. Tex. Jun. 29, 2016).

         Since Edwards and Ahnefeldt do not share common questions of fact, there is no

risk of inconsistent adjudications.       There is little economy in administration to be

obtained by consolidating the cases. Further, in light of NSHEPP’s expressed disinterest

in pursuing Plaintiffs’ 10b-5 claims, see Coligado Decl., ¶ 16, 5 Plaintiffs would

undoubtedly be prejudiced if Edwards and Ahnefeldt are consolidated and NSHEPP is

appointed lead plaintiff for their claims. See, e.g., In re Cent. European Distrib. Corp.,

2012 U.S. Dist. LEXIS 160248, at *29 (D.N.J. Nov. 8, 2012) (indication by lead plaintiff


5
 See Mem. at 4 (acknowledging conflict of interest to the extent that Edwards and Ahnefeldt actions
purport to “implicat[e] the same insurance policies.”).


                                                11
    Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 16 of 28




that they will not prosecute the Grodko action claims would prejudice Grodko and Nelis

by subjecting them to a lead plaintiff that would neglect their claims). Thus, application

of the Frazier factors here weighs strongly against consolidation.

        Parker v. Hyperdynamics Corp., supra, is instructive.                    There, after the lead

plaintiff appointment in the first filed action (the “Parker action”) to represent 10b-5

claims on behalf of investors that purchased Hyperdynamics stock during one particular

class period, related actions were filed on behalf of investors that purchased the stock

during a different class period and that asserted 10b-5 claims based on different public

statements concerning a different transaction (FCPA violations). Id. at 834. There, like

here, the lead plaintiff in the Parker action moved to consolidate the related actions under

the originally ordered PSLRA leadership structure. Id. Unlike here, however, the lead

plaintiff simultaneously filed an amended complaint that extended the class period to

encompass the investor class in the related actions, added the additional defendants

named therein, and included the new FCPA-based allegations. Id. at 834-35.6

        In denying consolidation the district court noted the absence of any authority to

support consolidating the FCPA-based claims with ordinary securities fraud claims. Id.

6
  Pomerantz (NSHEPP’s counsel here) represented the HDY Investor Group (“HDY”) in one of the
related actions. Pomerantz, on behalf of HDY, opposed the lead plaintiff’s consolidation motion taking
positions that are wholly inconsistent with the ones it asserts on behalf of NSHEPP here. See Parker, No.
4:12-cv-0999 (S.D. Tex.) ECF No. 65 at 1 (“Cuneo [(the lead plaintiff)] has brought a new case under an
old docket number, in a transparent attempt to evade … the [PSLRA]’s lead-plaintiff selection
mechanism. The Court should reject this gambit. Cuneo is litigating a two-year-old case, involving
unrelated issues that occurred during an entirely distinct class period. That does not give him license to
direct the course of all future litigation that might ever be filed against [defendants].”) (emphasis added);
id. at 3 (“Through … consolidation … Cuneo plainly intends to co-opt the claims of … HDY … – which
are unrelated to the claims for which Cuneo was appointed lead plaintiff in the Parker Action. The Court
should not reward his gamesmanship.”); ECF No. 73 at 1 (“At bottom, Cuneo’s Motion … represents
nothing more than circumvention of … the PSLRA lead-plaintiff selection mechanism.”).


                                                    12
    Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 17 of 28




at 837.7 It also acknowledged that the only notice published for the Parker action was the

one provided in connection with the initial class period, and the existence of questions of

whether lead plaintiff relied on any of the newly asserted FCPA-based omissions and

would vigorously litigate a claim based on those omissions. Id.

        NSHEPP’s motion similarly fails to cite authority to support the consolidation of

the manifestly different claims here. The only PSLRA notice for the Edwards action was

published on November 16, 2018 – nearly a year before the beginning of the Ahnefeldt

class period. That notice says nothing about the claims asserted in Ahnefeldt since it was

published well before the public statements and reports giving rise to Plaintiffs’ claims

were first made. Serious doubt also exists whether NSHEPP would vigorously litigate

the claims in Ahnefeldt given the clearly expressed disinterest by NSHEPP’s counsel to

prosecute those claims. See Coligado Decl., ¶¶ 14, 16.

        NSHEPP nonetheless argues that consolidation should be granted because

Edwards and Ahnefeldt both allege 10b-5 claims “by a majority of the same [d]efendants

… during overlapping time periods involving functionally the same wrongdoing, i.e.,

public misstatements and omission concerning McDermott’s Lummus technology

business segment and McDermott’s financial distress and potential bankruptcy.” Mem.

at 11. Significantly, NSHEPP’s papers provide no support for the argument. They do not

identify any specific allegations from the pleadings in Edwards and Ahnefeldt to show




7
  NSHEPP’s citation of In re Royal Ahold N.V. Sec. & ERISA Litig., 219 F.R.D. 343 (D. Md. 2003) is
inapposite since the essential claims and facts alleged in Edwards and Ahnefeldt are not remotely similar.


                                                   13
    Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 18 of 28




that the two actions share common questions of fact, let alone overlap in time period.

This is fatal to their motion.

        NSHEPP attempts to diffuse this disabling deficiency in proof with the misleading

claim that “the only new facts alleged in the [Ahnefeldt] complaint that were not pled

here relate to events that occurred subsequent to filing of the [Amended Complaint] in

early October 2019 ….”           Mem. at 12.        NSHEPP also misleadingly asserts that it

“expressly sought leave to further amend to allege the additional, more recent factual

developments.” Id. at 12-13 (citing Opp’n to Mot. to Dismiss (E-ECF No. 145) at 34-

35). Neither explanation is sufficient.

        NSHEPP oddly argues that consolidation should be granted because Edwards and

Ahnefeldt “are subject to the PSLRA.” Mem. at 13. The PSLRA does not require

consolidation. Cent. European Distrib. Corp., 2012 U.S. Dist. LEXIS 160248, at *25. It

permits consolidation of actions “on behalf of a class asserting substantially the same

claim or claims arising under this chapter ….” 15 U.S.C. § 78u-4(a)(3)(B)(ii). The

PSLRA requires that lead plaintiff decisions are not to be made until after ruling on

pending motions to consolidate. Id.8 The fact that the two actions are subject to the

PSLRA, however, is not a reason to consolidate them.




8
  NSHEPP cites additional authority as support for the argument that consolidation is warranted where the
cases are subject to the PSLRA. See Mem. at 13-14 (citing In re Bank of Am. Corp. Sec., Derivative &
ERISA Litig., 2010 U.S. Dist. LEXIS 377799 (S.D.N.Y. Apr. 9, 2010), In re CenturyLink Sales Practices
& Sec. Litig., 2018 U.S. Dist. LEXIS 66926 (D. Md. Apr. 21, 2018), In re Facebook, Inc., IPO Sec. &
Derivative Litig., 2013 U.S. Dist. LEXIS 115647 (S.D.N.Y. Aug. 10, 2013)). None of these cases support
that proposition.


                                                  14
      Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 19 of 28




        Finally, NSHEPP argues that Ahnefeldt should be consolidated into Edwards and

under the control of NSHEPP because Plaintiffs’ “took no action prior to July 2020,

despite being investors who were notified of the Edwards action in November 2018 and

the opportunity to seek a lead plaintiff appointment in January 2019.” Mem. at 14-15.

The statement is objectively false. See Coligado Decl., ¶¶ 2, 12-26, 30-32, 34-35.

NSHEPP and their counsel are fully aware of the extraordinary actions undertaken by

Plaintiffs prior to July 2020 following the discovery of defendants’ deception in

connection with the announced sale process for Lummus Technology.

        NSHEPP’s insistence that Plaintiffs “were notified of the Edwards action in

November 2018 and the opportunity to seek a lead plaintiff appointment in January

2019,” Mem. at 14-15, is baffling. Plaintiffs were not notified in November 2018 about

claims arising from public statements and reports first made in September 2019 about the

Lummus Technology sale process. Thus, “there was no way for [Plaintiffs] to move to

be appointed lead plaintiff[s] in [Edwards] because [Plaintiffs]’ class period fell

completely outside that of [Edwards].” In re Leapfrog Enters., Inc. Sec. Litig., 2005 U.S.

Dist. LEXIS 44899, at *9 n.1 (N.D. Cal. Jul. 5, 2005).

        Therefore, consolidation should be denied.

II.     THE NOTICE AND LEAD PLAINTIFF DEADLINE SHOULD NOT BE
        VACATED

        A.     Legal Standard

        The PSLRA sets forth the procedure for selecting lead plaintiffs in securities class

actions. See 15 U.S.C. § 78u-4(a)(1). The PSLRA requires a plaintiff to publish “not



                                             15
   Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 20 of 28




later than 20 days after the date on which the complaint is filed … a notice advising

members of the purported plaintiff class … of the pendency of the action, the claims

asserted therein, and the purported class period.” 15 U.S.C. § 78u-4(a)(3)(A)(i). “[N]ot

later than 60 days after the date on which the notice is published, any member of the

purported class may move the court to serve as lead plaintiff of the purported class.” 15

U.S.C. § 78u-4(a)(3)(A)(ii). “This provision is intended to encourage the most capable

representatives of the plaintiff class to participate in class action litigation[,] parties with

significant holdings in issuers, whose interests are strongly aligned with the class of

shareholders.” In re Cyberonics Inc. Sec. Litig., 468 F. Supp. 2d 936, 938 (S.D. Tex.

2006).

         Under the PSLRA, if a new or amended complaint is filed, “encompassing the

same claims and securities, but somewhat different class periods, courts have generally

found that the efficiency cost of republication outweighs the marginal fairness gains of

notifying class members of an extended class period.” Teamsters Local 445 Freight Div.

Pension Fund v. Bombardier Inc., 2005 U.S. Dist. LEXIS 10780, at *6-*7 (S.D.N.Y. Jun.

1, 2005). However, if a new complaint is filed that includes “entirely new factual and

legal allegations against [defendants], as to separate transactions, affecting a new class of

plaintiffs, entire classes of potential lead plaintiffs are left out of the notice procedure.”

Id. at *7 (internal quotations and citation omitted). See Sayce, 2020 U.S. Dist. LEXIS

129646, at *16 (“Where changes to a securities class action complaint ‘make it likely that

individuals who could now be considered potential lead plaintiffs would have disregarded

the earlier notice,’ courts have ordered lead plaintiff to republish the notice under the

                                              16
    Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 21 of 28




PSLRA.”) (quoting Kaplan v. S.A.C. Capital Advisors, L.P., 947 F. Supp. 2d 366, 367

(S.D.N.Y. 2013)); Vanleeuwen v. Keyuan Petrochemicals, Inc., 2013 U.S. Dist. LEXIS

72683, at *13-*14 (C.D. Cal. May 9, 2013) (compiling cases) (republication required

when “pleading affects a new class of plaintiffs, asserts new legal theories or claims, or is

based on new factual allegations.”).

        “The inquiry into whether republication is required is qualitative, turning on a

comparison of the two complaints and an assessment of whether … entire classes of

potential plaintiffs [were] left out of the notice procedure.” Hachem v. Gen. Elec. Inc.,

2018 U.S. Dist. LEXIS 62278, at *4 (Apr. 12, 2018) (internal quotations and citations

omitted) (emphasis added). “Where membership of a class is substantially expanded by

the filing of a [new] complaint that adds new claims, fairness dictates that those new class

members ought to be informed of the existence of pending claims that may affect their

rights.” Cyberonics, 468 F. Supp. 2d at 939 (internal quotations and citation omitted).

        B.      Analysis

        Plaintiffs published a notice as required by the PSLRA after filing the Complaint.

See Pls. Notice (Mem., Ex. 2) (E-ECF No. 148-2).9 NSHEPP criticizes the publication of


9
 In stark contrast to the Edwards Notice (see, note 2, supra), Plaintiffs’ notice describes the claims in
Ahnefeldt as follows:
        On September 20, 2019, McDermott announced in a press release its recent receipt of
        unsolicited approaches to acquire Lummus Technology … with a valuation exceeding
        $2.5 billion. McDermott told investors that it was “exploring strategic alternatives to
        unlock the value of Lummus Technology,” that the “process of exploring strategic
        alternatives is part of our ongoing efforts intended to improve McDermott’s capital
        structure,” and “we plan to use the proceeds from any transaction involving Lummus
        Technology to strengthen our balance sheet.” These disclosures received widespread
        attention and the price for McDermott common stock increased 50% in premarket trading
        to close on that day at $2.01 per share, up 27.22%.


                                                   17
   Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 22 of 28




the notice as redundant and duplicative of the November 2018 notice published to advise

purported class members of the lead plaintiff deadline in Edwards. See Mem. at 16. As

demonstrated above, however, NSHEPP’ motion fails to undertake any (let alone

qualitative) of the pleadings in Edwards and Ahnefeldt. See, § I.B, supra. It also fails to

explain how the November 2018 notice alerted reasonable investors of their claims

relating to the 2019 announcement of the Lummus Technology sale process.

       It is nonetheless NSHEPP’s position that the Order appointed it as lead plaintiff to

oversee any and all potential [10b-5] claims asserted in any securities class action

involving defendants, whether or not the allegations underlying those claims are

substantially similar to those in Edwards. Despite the fact that the essential claims and

underlying allegations in Edwards and Ahnefeldt are completely different, and it is

evident that individuals who could be considered potential lead plaintiffs in Ahnefeldt

would have disregarded the November 2018 notice because the actionable public

statements and reports had not yet been made by defendants, NSHEPP requests that

Plaintiffs’ notice and lead plaintiff deadline in Ahnefeldt be vacated.

       As relevant case law makes clear, “[w]here membership of a class is substantially

expanded by the filing of an amended complaint that adds new claims, fairness dictates

       The disclosures were materially misleading. There was not any plan for a near-term sale
       of Lummus Technology to strengthen McDermott’s balance sheet. The disclosures were
       made as part of a scheme to artificially inflate the market price of McDermott’s common
       stock, calm the market and allow the Company to negotiate a prepackaged Chapter 11
       bankruptcy restructuring plan.
       On January 21, 2020, the truth emerged when McDermott announced its entry of a
       Restructuring Support Agreement in connection with a Joint Prepackaged Chapter 11
       Plan of Reorganization. After the announcement, trading of McDermott common stock
       was halted. When it resumed, the price for McDermott common stock plummeted to
       close at $0.12 per share.


                                                 18
   Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 23 of 28




that those new class members ought to be informed of the existence of the pending claims

that may affect their rights.” Cyberonics, supra (internal quotation and citation omitted).

See Oklahoma Law Enforcement Ret. Sys. v. Adeptus Health Inc., 2017 U.S. Dist. LEXIS

140268, at *13-*14 (E.D. Tex. Aug. 31, 2017) (“If a new complaint is filed that includes

‘entirely new factual and legal allegations against [defendants], as to separate

transactions, affecting a new class of Plaintiffs,’ then a new notice and an additional

sixty-day period is justified.”) (quoting Bombardier, 2005 U.S. Dist. LEXIS 10780, at

*7). As the Complaint contains entirely new facts to support the securities fraud claims

against defendants, Plaintiffs’ notice and lead plaintiff deadline should not be vacated.

See Vanleeuwen, 2013 U.S. Dist. LEXIS 72683, at *16 (Publication of notice required

because “[b]y adding a new class, supported by entirely new factual allegations, Plaintiffs

dramatically alter[ed] the contours of the lawsuit.”) (internal quotations and citation

omitted). NSHEPP’s arguments to the contrary should be rejected.

      First, NSHEPP erroneously contends that the claims in Edwards and Ahnefeldt are

substantially the same. See Mem. at 16-17. The claims are not remotely the same and

NSHEPP has failed to raise any argument in its opening papers addressing the specific

allegations from the pleadings in Edwards and Ahnefeldt to demonstrate otherwise. It

cannot do so for the first time upon reply. See Jones v. Cain, 600 F.3d 527, 541 (5th Cir.

2010) (“Arguments raised for the first time in a reply brief are generally waived.”)

(citations omitted); accord Federal Civil Procedure Before Trial § 12.107 (5th Cir. ed.

2008) (“Reply papers should be limited to matters raised in the opposition papers. It is



                                            19
     Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 24 of 28




improper for the moving party to ‘shift gears’ and introduce new facts or different legal

arguments in the reply brief than presented in the moving papers.”).

        Contrary to NSHEPP’s suggestion, the Complaint is not a “later-filed” pleading

“that simply chang[es] the class period or includes an additional defendant or a closely

related new claim ….” Mem. at 17 (internal quotations omitted). The Complaint asserts

claims on behalf of investors who purchased or acquired McDermott common stock or

call options during a different class period and relied on different public statements and

reports made during a different time periods. Further, the claims involve a different

transaction.10 The differences between Edwards and Ahnefeldt are substantial and thus

require publication of the PSLRA notice. See, e.g., Kaplan, supra (republication of

PSLRA notice required to reflect new class, class period, and claims); Cyberonics, 468 F.

Supp. 2d at 940 (republication warranted where membership of a class is substantially

expanded by complaint that adds new claims and expands class period). Additionally,

Plaintiffs’ claims in Ahnefeldt “give rise to the possibility that a more appropriate lead

plaintiff exists, a party which was not apprised of its inclusion in the lawsuits by the

original notice.” Cyberonics, supra.11


10
   NSHEPP’s citation of authority concerning later-filed complaints with minor changes to overlapping
class periods or closely related new claims is inapposite. See Mem. at 17. Compare Leapfrog, 2005 U.S.
Dist. LEXIS 44899, at *8-*10 (distinguishing cases and ruling republication warranted when a new
complaint asserts new claims on behalf of new class and alters the contours of the lawsuit).
11
  NSHEPP was appointed lead plaintiff in Edwards based on its purchase of 25,052 shares of McDermott
common stock and a claimed loss of $318,682. See, note 3, supra. By comparison, Plaintiffs’ aggregate
purchases of McDermott common stock during the Ahnefeldt class period exceed 215,000 shares and two
of the largest individual losses in the Plaintiffs’ group far exceed NSHEPP’s $318,682 loss. By requesting
that the Court to consolidate Ahnefeldt with Edwards and appoint it as lead plaintiff over the class-wide
claims in Ahnefeldt, NSHEPP attempts to evade the requirements of the PSLRA and improperly prevent
any potentially qualified lead plaintiff movant from showing that it (and not NSHEPP) is best suited to

                                                   20
     Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 25 of 28




       Second, NSHEPP makes the incoherent argument that the deadline for Plaintiffs to

move for lead plaintiff with respect to the claims in Ahnefeldt expired on January 15,

2019. See Mem. at 18. The lead plaintiff deadline could not possibly have been January

15, 2019. The class claims asserted in Ahnefeldt did not exist at that time. NSHEPP also

falsely contends that Plaintiffs forfeited their right to seek appointment as lead plaintiff in

Ahnefeldt by not moving on or before the January 15, 2019 deadline, and that absent such

a bar date “every PSLRA case with a subsequent development would be usurped by

follow-on complaints carefully designed to evade earlier complaints and lead plaintiff

orders.” See Mem. at 18. This contention is erroneous. See Leapfrog, supra (“[T]here

was no way for Parnassus to move to be appointed lead plaintiff in Leapfrog because

Parnassus’ class period fell completely outside that of Leapfrog. Accordingly, the

concerns of endless rounds of new lead plaintiff selection that caused the court in Hevesi

to decline to revisit the lead plaintiff issue are not present here.”) (emphasis added). 12

       Third, NHSEPP’s ipse dixit insistence that, pursuant to the Order, the Court vested

it with the sole authority to prosecute the claims in any and all related actions without

regard to whether or not they are substantially similar to Edwards, see Mem. at 19, does

not make it so. The argument is incompatible with the provisions of the PSLRA designed

represent the interest of the expanded class. See Dube v. Signet Jewelers Ltd., 2017 U.S. Dist. LEXIS
57624, at*5-*6 (S.D.N.Y. Apr. 14, 2017) (citing 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(bb)).
12
  It is also not well taken given the vastly different argument Pomerantz advanced on behalf of HDY in
Parker. Id., ECF No. 73 at 6-7 (“The PSLRA notice provisions were put in place to prevent professional
plaintiffs and self-serving counsel from hijacking securities actions …. In direct contravention of the
PSLRA and established case law, Cuneo would have this Court approve his appointment based on the
Parker Notice without investors of the proposed consolidated Cuneo Class Period ever receiving notice.
… Cuneo’s ploy to subsume the FCPA Actions represents nothing more than an end-run around the
PSLRA notice requirements in a transparent attempt to hijack the FCPA Actions.”) (emphasis in
original).


                                                  21
     Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 26 of 28




to vest plaintiffs with greater control over the litigation of their claims, as opposed to

lawyer-driven litigation, and which adopt a presumption that the most adequate plaintiff

is the person or group of persons that has the largest financial interests in the relief sought

by the class. See 15 U.S.C. § 78u-4(a)(3)(A) & (B)(iii). It is also incompatible with

reality; no lead plaintiff has been appointed to represent the class-wide claims in

Ahnefeldt. And, while NSHEPP contends here that it has every incentive to pursue the

claims of Ahnefeldt class members, see Mem. at 19,13 NSHEPP’s counsel stated exactly

the opposite to Plaintiffs. See Coligado Decl., ¶ 16.

        Last, as NSHEPP and its counsel are undoubtedly aware, Plaintiffs led the effort to

preserve and then prosecute the claims asserted in Ahnefeldt. Id., ¶¶ 12-26, 33-35.

NSHEPP’s contention that Plaintiffs did nothing, see Mem. at 19-20, is belied by the

record in the Bankruptcy Proceeding as well as its communications with NSHEPP’s

counsel.

        NSHEPP’s other argument that appears to suggest Plaintiffs’ purportedly are

inadequate to serve as lead plaintiffs for Ahnefeldt, id. at 20-21, is, at best, premature.




13
  NSHEPP citation of In re Synergy Pharms. Inc., 2019 U.S. Dist. LEXIS 201363 (E.D.N.Y. Nov. 20,
2019), is distinguishable. There, the district court addressed the conflict of interest issue after finding that
the three related actions (i) arose out of the same subject matter, (ii) involved common questions of law
and fact, and (iii) asserted overlapping class periods. Id. at *11-*14 & n.6 (citing Cent. European Distrib.
Corp., supra). That is not the case here. Furthermore, objections to the rulings in Synergy are sub judice.


                                                      22
   Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 27 of 28




                                  CONCLUSION

      For the reasons set forth above, Plaintiffs respectfully request that NSHEPP’s

Motion to Consolidate Cases and to Vacate Additional Notice and Lead Plaintiff

Deadline be denied.

Dated: August 18, 2020
                                      Respectfully submitted,

                                      WOLF HALDENSTEIN ADLER
                                       FREEMAN & HERZ LLP

                                      /s/ Malcolm T. Brown
                                      Malcolm T. Brown
                                      Attorney-in-Charge
                                      NY State Bar No. 2918498
                                      270 Madison Avenue
                                      New York, NY 10016
                                      Telephone: (212) 545-4600
                                      Facsimile: (212) 686-0114
                                      brown@whafh.com

                                      ATTORNEY-IN-CHARGE FOR
                                      PLAINTIFFS


Of Counsel:

Thomas H. Burt
NY State Bar No. 2869550
WOLF HALDENSTEIN ADLER
FREEMAN & HERZ LLP
270 Madison Avenue
New York, NY 10016
Telephone: (212) 545-4600
Facsimile: (212) 686-0114
burt@whafh.com




                                        23
   Case 4:18-cv-04330 Document 151 Filed on 08/18/20 in TXSD Page 28 of 28




Marisa C. Livesay
CA State Bar No. 223247
WOLF HALDENSTEIN ADLER
FREEMAN & HERZ LLP
750 B Street, Suite 1820
San Diego, CA 92101
Telephone: (619) 239-4599
Facsimile: (619) 234-4599
livesay@whafh.com

Jean C. Frizzell
State Bar No. 07484650
Federal I.D. 14529
Michael K. Oldham
State Bar No. 00798405
Federal I.D. No. 21486
REYNOLDS FRIZZELL LLP
1100 Louisiana, Suite 3500
Houston, TX 77002
Telephone: (713) 485-7200
Facsimile: (713) 485-7250
jfrizzell@reynoldsfrizzell.com
oldham@reynoldsfrizzell.com




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served via

ECF and/or electronic mail on all counsel of record on August 18, 2020.


                                                   /s/ Malcolm T. Brown
                                                    Malcolm T. Brown




                                              24
